Appeal by employer and insurance carrier from a decision of the State Industrial Board awarding death benefits to the widow of a deceased employee. Decedent was employed as a traveling salesman by a firm whose office and principal place of business were in the State of New York. His employment was under a written agreement which fixed his territory in the State of Pennsylvania. While there engaged in such employment he was accidentally lolled. Under the agreement and in actual practice decedent was under the supervision and control of the employer. This was sufficient to confer jurisdiction on the State Industrial Board. (Matter of Flinn v. Remington Rand, Inc., 251 App. Div. 578; affd., 277 N. Y. 641.) Award *923affirmed, with costs to the State Industrial Board. Hill, P. J., Bliss, Schenek and Foster, JJ., concur; Crapser, J., dissents, and votes to reverse the award and to dismiss the claim.